EXHIBIT 10(c)25

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

GEORGIA POWER COMPANY

 

Effective as of March 1, 2007 the following are the annual base salaries of the
Chief Executive Officer, Chief Financial Officer and certain other executive
officers of Georgia Power Company (the “Company”).

 

Michael D. Garrett

President and Chief Executive Officer

$620,895

Cliff S. Thrasher

Executive Vice President, Chief Financial Officer and Treasurer

$267,645

Christopher C. Womack

Executive Vice President

$327,925

James H. Miller, III

Senior Vice President and General Counsel

$324,770

Mickey A. Brown

Executive Vice President

$323,409

 

William C. Archer, III served as Executive Vice President of the Company until
his retirement effective March 19, 2006. Mr. Archer’s annual base salary for the
year ended December 31, 2005 was $294,790.

 

 

 

 

 